Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III prison disciplinary hearing, petitioner was found guilty of using drugs, specifically marihuana. Upon administrative appeal, the determination was affirmed with a modified penalty and this CPLR article 78 proceeding seeking annulment ensued.
We confirm. To the extent that the petition can be construed as alleging that the determination of guilt is not supported by substantial evidence, we disagree and find that the misbehavior report, together with the positive urinalysis test results and related documentation, as well as the testimony adduced at the hearing, are sufficient to meet that standard (see Matter of Marino v New York State Dept. of Correctional Servs., 41 AD3d 1004, 1005 [2007], appeal dismissed and lv denied 9 NY3d 940 [2007]; Matter of Hoover v Goord, 38 AD3d 1069, 1070 [2007]).
We have examined petitioner’s remaining contentions, includ*1183ing his claims that the hearing was untimely commenced, there was an invalid chain of custody, he was improperly denied the right to present witness testimony and the Hearing Officer was biased, and find them to be unpersuasive.
Cardona, P.J., Mercure, Spain, Carpinello and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.